PER CURIAM
This proceeding concerns challenges to a ballot title for a proposed initiative measure. ORS 250.085(1). The ballot title certified by the Attorney General is set forth in the appendix. We have considered the challenges. The ballot title certified by the Attorney General is approved and certified to the Secretary of State. This decision shall become effective pursuant to ORAP 11.30(10).
*495APPENDIX
BALLOT TITLE CERTIFIED BY ATTORNEY GENERAL
LIMITS CONTRIBUTIONS AND SUPPORT TO POLITICAL CANDIDATES, PARTIES AND COMMITTEES
QUESTION: Shall law limit amount of contributions and other support to state and local candidates and to political parties and committees?
SUMMARY: Limits amount of contributions, other support to state, local candidates, political parties and groups. Exempts most news, union and corporate endorsements. Donors may give up to $500 and $1,000, depending on the office, to each candidate each election. Each year donors may give $200 in cash support to each political party or committee, $20,000 for all political gifts. Candidates may not give their campaign funds to others. Provides penalties. Violators labeled in next voters’ pamphlet. Some political committee tax credits repealed.